UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agents for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 99.5% BASIC MATERIALS – 5.0% A Schulman, Inc. $ Aceto Corp. Boise, Inc. Buckeye Technologies, Inc. Century Aluminum Co.*1 Charles & Colvard Ltd.*1 Codexis, Inc.* Commercial Metals Co. Friedman Industries, Inc. Horsehead Holding Corp.* Intrepid Potash, Inc. Kaiser Aluminum Corp.1 Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc.1 Landec Corp.* Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc. Molycorp, Inc.*1 Noranda Aluminum Holding Corp. Northern Technologies International Corp.*1 Olin Corp. OM Group, Inc.*1 Penford Corp.*1 PH Glatfelter Co. Schnitzer Steel Industries, Inc. - Class A Sensient Technologies Corp. Shiloh Industries, Inc. Stillwater Mining Co.*1 Universal Stainless & Alloy Products, Inc.* Zep, Inc. Zoltek Cos., Inc.*1 COMMUNICATIONS – 6.4% 1-800-Flowers.com, Inc. - Class A* Active Network, Inc.*1 AH Belo Corp. - Class A Anaren, Inc.* Aviat Networks, Inc.*1 Aware, Inc. Beasley Broadcasting Group, Inc. - Class A Black Box Corp. Blucora, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) CafePress, Inc.*1 $ Calix, Inc.* Cbeyond, Inc.*1 Central European Media Enterprises Ltd. - Class A* Clearfield, Inc.*1 ClearOne, Inc.*1 Communications Systems, Inc. Comtech Telecommunications Corp. Courier Corp.1 Dex Media, Inc.* Digital Generation, Inc.*1 Dolan Co.* EarthLink, Inc.1 Entercom Communications Corp. - Class A*1 Envivio, Inc.*1 ePlus, Inc. EW Scripps Co. - Class A* Extreme Networks* FAB Universal Corp.*1 Finisar Corp.* Global Sources Ltd.* Globecomm Systems, Inc.* Gray Television, Inc. - Class A* Harmonic, Inc.* Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.*1 ICG Group, Inc.* ID Systems, Inc.* IntraLinks Holdings, Inc.* Iridium Communications, Inc.*1 Journal Communications, Inc. - Class A* Leap Wireless International, Inc.*1 Limelight Networks, Inc.* Local Corp.*1 Marchex, Inc. - Class B Martha Stewart Living Omnimedia - Class A* Meredith Corp.1 ModusLink Global Solutions, Inc.*1 Multiband Corp.* NeoPhotonics Corp.* NETGEAR, Inc.*1 Neutral Tandem, Inc. NII Holdings, Inc.*1 Novatel Wireless, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Oclaro, Inc.*1 $ PC-Tel, Inc. Perficient, Inc.* Polycom, Inc.* Preformed Line Products Co. Premiere Global Services, Inc.* QuinStreet, Inc.*1 Radio One, Inc. - Class A* Radio One, Inc. - Class D* RealNetworks, Inc.* RLJ Entertainment, Inc.* Salem Communications Corp. - Class A Scholastic Corp.1 Shenandoah Telecommunications Co. ShoreTel, Inc.* Symmetricom, Inc.* Synacor, Inc.*1 TeleCommunication Systems, Inc. - Class A*1 Telenav, Inc.* Tellabs, Inc.1 Tessco Technologies, Inc. TheStreet, Inc. U.S. Auto Parts Network, Inc.* United Online, Inc. UniTek Global Services, Inc.* USA Mobility, Inc. Voltari Corp.*1 Vonage Holdings Corp.*1 Zynga, Inc. - Class A*1 CONSUMER, CYCLICAL – 15.1% Ambassadors Group, Inc. AMREP Corp.* Ark Restaurants Corp. Barnes & Noble, Inc.*1 Bassett Furniture Industries, Inc. Beazer Homes USA, Inc.*1 bebe stores, Inc. Biglari Holdings, Inc.*1 Black Diamond, Inc.*1 Bob Evans Farms, Inc. Body Central Corp.* Brown Shoe Co., Inc.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Build-A-Bear Workshop, Inc.*1 $ Callaway Golf Co.1 Carrols Restaurant Group, Inc.* Cash America International, Inc.1 Cato Corp. - Class A Century Casinos, Inc.* Children's Place Retail Stores, Inc.*1 Churchill Downs, Inc. Citi Trends, Inc.*1 Columbia Sportswear Co. Core-Mark Holding Co., Inc. Crown Crafts, Inc. Delta Apparel, Inc.*1 Destination XL Group, Inc.*1 Dixie Group, Inc.*1 Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc.1 DreamWorks Animation SKG, Inc. - Class A*1 Emerson Radio Corp.* Escalade, Inc. Ezcorp, Inc. - Class A* Federal-Mogul Corp.*1 Finish Line, Inc. - Class A Flexsteel Industries, Inc. Fred's, Inc. - Class A1 Frisch's Restaurants, Inc.1 Fuel Systems Solutions, Inc.* Full House Resorts, Inc.*1 Furniture Brands International, Inc.*1 G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Genesco, Inc.* Group 1 Automotive, Inc.1 Haverty Furniture Cos., Inc. Hawaiian Holdings, Inc.*1 hhgregg, Inc.*1 Hooker Furniture Corp. Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc. JetBlue Airways Corp.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Joe's Jeans, Inc.*1 $ Johnson Outdoors, Inc. - Class A* Jones Group, Inc. Jos A Bank Clothiers, Inc.*1 Kimball International, Inc. - Class B Kirkland's, Inc.* La-Z-Boy, Inc. LeapFrog Enterprises, Inc.*1 Life Time Fitness, Inc.*1 Lifetime Brands, Inc. Luby's, Inc.* M/I Homes, Inc.*1 Maidenform Brands, Inc.* Marcus Corp. MarineMax, Inc.* Marriott Vacations Worldwide Corp.* Men's Wearhouse, Inc.1 Miller Industries, Inc.1 Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Motorcar Parts of America, Inc.* Navarre Corp.*1 Office Depot, Inc.*1 OfficeMax, Inc.1 Pantry, Inc.*1 PC Connection, Inc. PCM, Inc.* Pep Boys-Manny Moe & Jack*1 Perfumania Holdings, Inc.*1 Perry Ellis International, Inc. Quiksilver, Inc.*1 RadioShack Corp.1 Reading International, Inc. - Class A* Red Lion Hotels Corp.* Red Robin Gourmet Burgers, Inc.*1 Regis Corp.1 Remy International, Inc.1 Republic Airways Holdings, Inc.*1 RG Barry Corp. Rick's Cabaret International, Inc.* Rocky Brands, Inc. Roundy's, Inc. Ruby Tuesday, Inc.*1 Rush Enterprises, Inc. - Class A*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Rush Enterprises, Inc. - Class B*1 $ Saks, Inc.*1 ScanSource, Inc.* Scientific Games Corp. - Class A* Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A*1 Skullcandy, Inc.* Skyline Corp.* SkyWest, Inc. Spartan Motors, Inc.1 Speedway Motorsports, Inc. Stage Stores, Inc.1 Standard Motor Products, Inc. Stanley Furniture Co., Inc.* Stein Mart, Inc. Steinway Musical Instruments, Inc.* Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A*1 Systemax, Inc. Tandy Leather Factory, Inc.* Tilly's, Inc.* Titan International, Inc.1 Titan Machinery, Inc.*1 Trans World Entertainment Corp. Tuesday Morning Corp.* Unifi, Inc.* UniFirst Corp. United Stationers, Inc. Universal Electronics, Inc.* VOXX International Corp.* Wendy's Co.1 Wesco Aircraft Holdings, Inc.*1 West Marine, Inc.* Weyco Group, Inc. WMS Industries, Inc.* Zale Corp.* CONSUMER, NON-CYCLICAL – 15.3% ABM Industries, Inc. ACCO Brands Corp.*1 Addus HomeCare Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Affymetrix, Inc.*1 $ Albany Molecular Research, Inc.* Alere, Inc.* Alliance One International, Inc.*1 Almost Family, Inc. Alphatec Holdings, Inc.*1 Amedisys, Inc.*1 Amsurg Corp.* Andersons, Inc.1 AngioDynamics, Inc.* Anika Therapeutics, Inc.* Apollo Group, Inc. - Class A*1 ARC Document Solutions, Inc.* AT Cross Co. - Class A*1 Boulder Brands, Inc.*1 Bridgepoint Education, Inc.*1 CardioNet, Inc.*1 Career Education Corp.* CBIZ, Inc.*1 CDI Corp. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A* Chindex International, Inc.* Chiquita Brands International, Inc.* CONMED Corp. Consolidated Graphics, Inc.* Convergys Corp.1 Corinthian Colleges, Inc.*1 CRA International, Inc.*1 Craft Brew Alliance, Inc.* Cross Country Healthcare, Inc.* CryoLife, Inc.1 CSS Industries, Inc. Cumberland Pharmaceuticals, Inc.*1 DeVry, Inc. Diamond Foods, Inc.* Digirad Corp.*1 Dole Food Co., Inc.*1 Education Management Corp.*1 Electro Rent Corp. Ennis, Inc.1 Essex Rental Corp.* Exactech, Inc.* Five Star Quality Care, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Fresh Del Monte Produce, Inc. $ FTI Consulting, Inc.* Great Lakes Dredge & Dock Corp. Greatbatch, Inc.* Green Dot Corp. - Class A*1 Hackett Group, Inc. Harvard Bioscience, Inc.* Health Net, Inc.* Healthways, Inc.* Heidrick & Struggles International, Inc. Helen of Troy Ltd.* Heska Corp. Hill International, Inc.* Hudson Global, Inc.*1 ICF International, Inc.* Impax Laboratories, Inc.*1 Information Services Group, Inc.*1 Ingles Markets, Inc. - Class A Intersections, Inc. Invacare Corp. John B Sanfilippo & Son, Inc. K12, Inc.* Kelly Services, Inc. - Class A Kindred Healthcare, Inc.*1 Korn/Ferry International* LHC Group, Inc.* LifePoint Hospitals, Inc.* Lincoln Educational Services Corp. Live Nation Entertainment, Inc.* Mac-Gray Corp. Magellan Health Services, Inc.* Matthews International Corp. - Class A Maxygen, Inc. Medical Action Industries, Inc.* Merit Medical Systems, Inc.* MGP Ingredients, Inc. Molina Healthcare, Inc.*1 Monster Worldwide, Inc.* Multi-Color Corp. Nash Finch Co. National Healthcare Corp. Natural Alternatives International, Inc.* Natus Medical, Inc.* Navigant Consulting, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Newtek Business Services, Inc.* $ Nutraceutical International Corp. NuVasive, Inc.* Omega Protein Corp.* Overhill Farms, Inc.* PDI, Inc.* Pendrell Corp.*1 Perceptron, Inc.1 PharMerica Corp.* PHH Corp.*1 PhotoMedex, Inc.* Post Holdings, Inc.* QC Holdings, Inc. Quad/Graphics, Inc. RCM Technologies, Inc. Resources Connection, Inc. RPX Corp.* RTI Biologics, Inc.* Sciclone Pharmaceuticals, Inc.* Select Medical Holdings Corp. Seneca Foods Corp. - Class A* Solta Medical, Inc.*1 Spartan Stores, Inc. Spectrum Pharmaceuticals, Inc.1 StarTek, Inc.* Stewart Enterprises, Inc. - Class A Swisher Hygiene, Inc.*1 Symmetry Medical, Inc.* Synergetics USA, Inc.* Theragenics Corp.*1 TMS International Corp. - Class A1 Triple-S Management Corp. - Class B* Universal American Corp. Universal Corp.1 Universal Technical Institute, Inc. VCA Antech, Inc.* Viad Corp. Village Super Market, Inc. - Class A Weis Markets, Inc. DIVERSIFIED – 0.3% Harbinger Group, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) DIVERSIFIED (Continued) Resource America, Inc. - Class A $ ENERGY – 5.9% Adams Resources & Energy, Inc. Alpha Natural Resources, Inc.*1 Apco Oil and Gas International, Inc.* Arch Coal, Inc.1 Basic Energy Services, Inc.*1 Bill Barrett Corp.*1 BioFuel Energy Corp.*1 C&J Energy Services, Inc.*1 Cal Dive International, Inc.*1 Callon Petroleum Co.* Carrizo Oil & Gas, Inc.*1 Clayton Williams Energy, Inc.*1 Cloud Peak Energy, Inc.* Comstock Resources, Inc. Contango Oil & Gas Co.1 Crimson Exploration, Inc.*1 Dawson Geophysical Co.* Double Eagle Petroleum Co.* Endeavour International Corp.*1 EPL Oil & Gas, Inc.* Exterran Holdings, Inc.* Forbes Energy Services Ltd.*1 FutureFuel Corp. Global Geophysical Services, Inc.*1 Green Plains Renewable Energy, Inc.* Gulf Island Fabrication, Inc.1 Hallador Energy Co. Hercules Offshore, Inc.* James River Coal Co.*1 Key Energy Services, Inc.* L&L Energy, Inc.* Magellan Petroleum Corp.* Matrix Service Co.* Midstates Petroleum Co., Inc.* Mitcham Industries, Inc.* Natural Gas Services Group, Inc.* Newpark Resources, Inc.*1 Northern Oil and Gas, Inc.*1 Parker Drilling Co.* Penn Virginia Corp.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Pioneer Energy Services Corp.* $ Renewable Energy Group, Inc.* Resolute Energy Corp.* REX American Resources Corp.* Rex Energy Corp.*1 Saratoga Resources, Inc.*1 SEACOR Holdings, Inc.1 Stone Energy Corp.*1 Swift Energy Co.* Syntroleum Corp.*1 TETRA Technologies, Inc.* U.S. Energy Corp.*1 Vantage Drilling Co.*1 W&T Offshore, Inc.1 Warren Resources, Inc.* Willbros Group, Inc.* FINANCIAL – 26.9% 1st Constitution Bancorp* 1st Source Corp. Access National Corp. ACNB Corp.1 American Equity Investment Life Holding Co.1 American Independence Corp.* American National Bankshares, Inc.1 American National Insurance Co.1 American Realty Investors, Inc.* American River Bankshares*1 American Safety Insurance Holdings Ltd.* Ameris Bancorp* AMERISAFE, Inc. AmeriServ Financial, Inc.1 Ames National Corp. Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd. Arrow Financial Corp.1 Asta Funding, Inc. Astoria Financial Corp. Atlantic American Corp.1 AV Homes, Inc.* Baldwin & Lyons, Inc. - Class B Bancfirst Corp.1 Bancorp of New Jersey, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Bancorp, Inc.* $ BancorpSouth, Inc. Bank of Commerce Holdings1 Bank of Kentucky Financial Corp. Bank of Marin Bancorp Banner Corp. Bar Harbor Bankshares BBCN Bancorp, Inc.1 BCB Bancorp, Inc. Berkshire Bancorp, Inc. Berkshire Hills Bancorp, Inc. BGC Partners, Inc. - Class A BNC Bancorp1 Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings* Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. Calamos Asset Management, Inc. - Class A California First National Bancorp Camden National Corp. Cape Bancorp, Inc. Capital Bank Financial Corp. - Class A* Capital City Bank Group, Inc.* Cardinal Financial Corp. Cathay General Bancorp Center Bancorp, Inc.1 Centerstate Banks, Inc. Central Pacific Financial Corp.* Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A CFS Bancorp, Inc.1 Chemical Financial Corp. Cheviot Financial Corp.1 Citizens & Northern Corp. Citizens, Inc.* City Holding Co.1 CNB Financial Corp.1 CNO Financial Group, Inc. CoBiz Financial, Inc. Codorus Valley Bancorp, Inc.1 Columbia Banking System, Inc. Commercial National Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Community Bank Shares of Indiana, Inc.1 $ Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Trust Bancorp, Inc. Cowen Group, Inc. - Class A* Crawford & Co. - Class A CVB Financial Corp. DFC Global Corp.* Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A Doral Financial Corp.* Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. Encore Capital Group, Inc.*1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. Evans Bancorp, Inc. Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A FBR & Co.*1 Federal Agricultural Mortgage Corp. - Class C Federated National Holding Co. Fidelity Southern Corp.* Financial Institutions, Inc. First Acceptance Corp.* First Bancorp First BanCorp*1 First Bancorp, Inc. First Busey Corp. First Business Financial Services, Inc.1 First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A First Clover Leaf Financial Corp. First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp1 First Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Financial Holdings, Inc. $ First Interstate Bancsystem, Inc. First M&F Corp. First Merchants Corp.1 First of Long Island Corp.1 First South Bancorp, Inc. * First United Corp.* Firstbank Corp. FirstMerit Corp. Flagstar Bancorp, Inc.*1 Flushing Financial Corp. FNB Corp.1 Fortegra Financial Corp.* Gain Capital Holdings, Inc. German American Bancorp, Inc. GFI Group, Inc. Gleacher & Co., Inc.* Great Southern Bancorp, Inc. Greenlight Capital Re Ltd. - Class A* Guaranty Bancorp Hallmark Financial Services, Inc.* Hanmi Financial Corp.* Hanover Insurance Group, Inc. Heartland Financial USA, Inc. Heritage Commerce Corp.*1 Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp* HF Financial Corp. Hingham Institution for Savings Home Bancorp, Inc.*1 Home BancShares, Inc.1 HomeStreet, Inc.1 HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp Hudson Valley Holding Corp. Iberiabank Corp. IF Bancorp, Inc.* Independence Holding Co. Independent Bank Corp.-MI*1 Independent Bank Corp.-MA1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) International Bancshares Corp.1 $ Intervest Bancshares Corp. - Class A* INTL. FCStone, Inc.* Investment Technology Group, Inc.* Investors Bancorp, Inc.1 Investors Title Co. Janus Capital Group, Inc.1 JMP Group, Inc. Kansas City Life Insurance Co. Kemper Corp. Lakeland Bancorp, Inc.1 Lakeland Financial Corp. Laporte Bancorp, Inc. LNB Bancorp, Inc. Macatawa Bank Corp.* Maiden Holdings Ltd.1 MainSource Financial Group, Inc. Manning & Napier, Inc. Marlin Business Services Corp. MB Financial, Inc. MBT Financial Corp.* Meadowbrook Insurance Group, Inc. Mercantile Bank Corp.1 Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc. MGIC Investment Corp.* MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc.1 Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.*1 National Bankshares, Inc.1 National Interstate Corp. National Penn Bancshares, Inc. National Western Life Insurance Co. - Class A Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) NewBridge Bancorp* $ North Valley Bancorp* Northeast Bancorp Northrim BanCorp, Inc. Northwest Bancshares, Inc. Norwood Financial Corp. 66 Oak Valley Bancorp* Ocean Shore Holding Co.1 OceanFirst Financial Corp. Old Line Bancshares, Inc. Old National Bancorp1 Old Point Financial Corp.1 OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp.1 Oppenheimer Holdings, Inc. - Class A Oritani Financial Corp. Orrstown Financial Services, Inc.*1 Pacific Continental Corp. Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp Palmetto Bancshares, Inc.*1 Park National Corp.1 Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. Phoenix Cos., Inc.*1 Pinnacle Financial Partners, Inc.* Piper Jaffray Cos.*1 Platinum Underwriters Holdings Ltd.1 Preferred Bank * Premier Financial Bancorp, Inc. Primerica, Inc. PrivateBancorp, Inc. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Provident New York Bancorp1 Pulaski Financial Corp.1 PVF Capital Corp.*1 QCR Holdings, Inc. Radian Group, Inc.1 Regional Management Corp.* Renasant Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Republic Bancorp, Inc. - Class A1 $ Republic First Bancorp, Inc.*1 Riverview Bancorp, Inc.*1 RLI Corp. Rockville Financial, Inc. S&T Bancorp, Inc.1 Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp.1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Shore Bancshares, Inc.* Sierra Bancorp Simmons First National Corp. - Class A Simplicity Bancorp, Inc.1 Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc. Southwest Bancorp, Inc.* StanCorp Financial Group, Inc.1 State Auto Financial Corp. State Bank Financial Corp.1 StellarOne Corp. Sterling Bancorp Sterling Financial Corp. Stewart Information Services Corp.1 Stifel Financial Corp.*1 Stratus Properties, Inc.* Suffolk Bancorp* Summit Financial Group, Inc.* SWS Group, Inc.* SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp.1 Taylor Capital Group, Inc.*1 TCF Financial Corp.1 Teche Holding Co. 33 Territorial Bancorp, Inc. Timberland Bancorp, Inc. Tompkins Financial Corp. Tower Financial Corp. TowneBank1 Transcontinental Realty Investors, Inc.*1 Trico Bancshares TrustCo Bank Corp. NY Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Trustmark Corp.1 $ Two River Bancorp Umpqua Holdings Corp. Union First Market Bankshares Corp. United Bankshares, Inc.1 United Community Banks, Inc.*1 United Community Financial Corp.* United Financial Bancorp, Inc. United Fire Group, Inc. United Insurance Holdings Corp.1 United Security Bancshares* Unity Bancorp, Inc. Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania Valley National Bancorp1 ViewPoint Financial Group, Inc. Virginia Commerce Bancorp, Inc.*1 Walker & Dunlop, Inc.* Walter Investment Management Corp.* Washington Banking Co. Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.* Webster Financial Corp. WesBanco, Inc. West Bancorporation, Inc.1 Western Alliance Bancorp*1 Wilshire Bancorp, Inc. Wintrust Financial Corp.1 WSFS Financial Corp. Xenith Bankshares, Inc.* Yadkin Financial Corp.* INDUSTRIAL – 17.3% AAR Corp. Advanced Energy Industries, Inc.* Aegion Corp.*1 Aerovironment, Inc.* Air Transport Services Group, Inc.* Alamo Group, Inc. Albany International Corp. - Class A Alliant Techsystems, Inc. Allied Motion Technologies, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) AM Castle & Co.*1 $ Ameresco, Inc. - Class A*1 Ampco-Pittsburgh Corp. API Technologies Corp.*1 Arkansas Best Corp.1 Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.* AVX Corp. Ballantyne Strong, Inc.* Barnes Group, Inc. Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Brady Corp. - Class A Briggs & Stratton Corp. Bristow Group, Inc.1 Broadwind Energy, Inc.* CAI International, Inc.*1 Chase Corp. Checkpoint Systems, Inc.* CIRCOR International, Inc. Coherent, Inc. Columbus McKinnon Corp.* Comfort Systems USA, Inc. Core Molding Technologies, Inc.*1 Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CTS Corp. Cubic Corp. Curtiss-Wright Corp.1 CyberOptics Corp.* DHT Holdings, Inc. Ducommun, Inc.* Dycom Industries, Inc.*1 Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*1 Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc. EMCOR Group, Inc. Encore Wire Corp. EnerNOC, Inc.* EnerSys, Inc. Engility Holdings, Inc.* EnPro Industries, Inc.*1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Era Group, Inc.* $ Erickson Air-Crane, Inc.* ESCO Technologies, Inc.1 Esterline Technologies Corp.* Fabrinet* Flow International Corp.*1 FreightCar America, Inc. Frequency Electronics, Inc. Frontline Ltd.*1 Fuel Tech, Inc.* Furmanite Corp.* Genco Shipping & Trading Ltd.*1 Gencor Industries, Inc.* General Cable Corp.1 General Finance Corp.* Gibraltar Industries, Inc.*1 Global Power Equipment Group, Inc. GrafTech International Ltd.*1 Granite Construction, Inc. Greenbrier Cos., Inc.* Griffon Corp. GSE Holding, Inc.* Gulfmark Offshore, Inc. - Class A Hardinge, Inc.1 Harsco Corp. Heritage-Crystal Clean, Inc.*1 Hurco Cos., Inc.1 Identive Group, Inc.* IEC Electronics Corp.* II-VI, Inc.* Insteel Industries, Inc. Integrated Electrical Services, Inc.* International Shipholding Corp. Intevac, Inc.* Iteris, Inc.*1 Itron, Inc.* Kadant, Inc. Kemet Corp.* Key Technology, Inc.* Knightsbridge Tankers Ltd.1 Kratos Defense & Security Solutions, Inc.* Lawson Products, Inc. Layne Christensen Co.* LB Foster Co. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) LMI Aerospace, Inc.* $ LoJack Corp.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Marten Transport Ltd. Metabolix, Inc.*1 Metalico, Inc.* Methode Electronics, Inc. Mfri, Inc.* Moog, Inc. - Class A*1 Multi-Fineline Electronix, Inc.*1 MYR Group, Inc.* NACCO Industries, Inc. - Class A NAPCO Security Technologies, Inc.*1 National Presto Industries, Inc. National Technical Systems, Inc.* NL Industries, Inc. NN, Inc. Northwest Pipe Co.* Olympic Steel, Inc. Orbital Sciences Corp.* Orion Energy Systems, Inc.*1 Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc.1 Perma-Fix Environmental Services*1 PHI, Inc. PHI, Inc.2 Pike Electric Corp. Plexus Corp.*1 PMFG, Inc.*1 Power-One, Inc.* Providence and Worcester Railroad Co. Quanex Building Products Corp. Rand Logistics, Inc.*1 Roadrunner Transportation Systems, Inc.* Rofin-Sinar Technologies, Inc.*1 Rogers Corp.*1 RTI International Metals, Inc.* Sanmina Corp.* Ship Finance International Ltd.1 SIFCO Industries, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) SL Industries, Inc. $ Sparton Corp.* Sterling Construction Co., Inc.* Stoneridge, Inc.* STR Holdings, Inc.* SunPower Corp.*1 Synalloy Corp. Sypris Solutions, Inc. Tech Data Corp.* Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B* Teekay Tankers Ltd. - Class A1 Tetra Tech, Inc.* Transcat, Inc.* TTM Technologies, Inc.*1 Tutor Perini Corp.* Twin Disc, Inc. U.S. Concrete, Inc.* UFP Technologies, Inc.* Ultralife Corp.* Universal Forest Products, Inc.1 USA Truck, Inc.*1 UTi Worldwide, Inc.1 Viasystems Group, Inc.*1 Vicor Corp.*1 Vishay Intertechnology, Inc.*1 Vishay Precision Group, Inc.* VSE Corp. Watts Water Technologies, Inc. - Class A1 Willis Lease Finance Corp.*1 XPO Logistics, Inc.*1 Zagg, Inc.*1 Zygo Corp.* TECHNOLOGY – 7.3% Agilysys, Inc.* Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*1 ANADIGICS, Inc.* Astro-Med, Inc.1 ATMI, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) AXT, Inc.* $ Brooks Automation, Inc. CACI International, Inc. - Class A*1 Cascade Microtech, Inc.* Ceva, Inc.* CIBER, Inc.*1 Cohu, Inc. Digi International, Inc.* Digital River, Inc.* Diodes, Inc.* DSP Group, Inc.*1 Dynamics Research Corp.*1 Echelon Corp.* Electronics for Imaging, Inc.* Emcore Corp.*1 Emulex Corp.* Entegris, Inc.* Entropic Communications, Inc.* EPIQ Systems, Inc. Fairchild Semiconductor International, Inc.* FormFactor, Inc.* Geeknet, Inc.* GSI Technology, Inc.* GT Advanced Technologies, Inc.*1 Hutchinson Technology, Inc.* Imation Corp.* Innodata, Inc.*1 Insight Enterprises, Inc.* Integrated Silicon Solution, Inc.* International Rectifier Corp.*1 IXYS Corp. Key Tronic Corp.* Lexmark International, Inc. - Class A1 Majesco Entertainment Co.*1 ManTech International Corp. - Class A1 Mattson Technology, Inc.* Mercury Systems, Inc.* MKS Instruments, Inc. NCI, Inc. - Class A* Official Payments Holdings, Inc.* OmniVision Technologies, Inc.*1 PAR Technology Corp.* Pericom Semiconductor Corp.* Photronics, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) QLogic Corp.* $ Radisys Corp.* Richardson Electronics Ltd. Rimage Corp. Rudolph Technologies, Inc.* Sapiens International Corp. N.V. Schawk, Inc.1 Sigma Designs, Inc.* Smith Micro Software, Inc.* Spansion, Inc. - Class A*1 STEC, Inc.* SunEdison, Inc.*1 Super Micro Computer, Inc.* Sykes Enterprises, Inc.* SYNNEX Corp.*1 TriQuint Semiconductor, Inc.*1 Ultra Clean Holdings*1 Veeco Instruments, Inc.*1 VeriFone Systems, Inc.* Volterra Semiconductor Corp.* Wayside Technology Group, Inc.1 TOTAL COMMON STOCKS (Cost $60,318,775) PREFERRED STOCKS – 0.0% ENERGY – 0.0% DHT Holdings, Inc.*3 7 — TOTAL PREFERRED STOCKS (Cost $980) — RIGHTS – 0.0% CONSUMER, CYCLICAL – 0.0% Federal-Mogul Corp.* TOTAL RIGHTS (Cost $—) MONEY MARKET INVESTMENTS – 25.1% BlackRock Liquidity Funds TempFund Portfolio, 0.04%4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.08%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $17,632,416) Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) TOTAL INVESTMENTS – 124.6% (Cost $77,952,171) $ Liabilities less other assets – (24.6)% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. 2 Shares are non-voting. 3 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 4 Variable rate security; the rate shown represents the rate at June 30, 2013. 5 Investments purchased with cash proceeds from securities lending. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates and disclosure of contingent assets and liabilities. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Money market investments are valued at the most recent net asset value available. Short-term investments are valued at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. In addition, the Fund has adopted Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of June 30, 2013: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks(1) $ $
